Citation Nr: 1705288	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) for accrued benefits or substitution purposes.  

2.  Entitlement to an effective date earlier than June 30, 2008 for the grant of service connection for PTSD for accrued benefits or substitution purposes. 

3.  Entitlement to an effective date earlier than July 14, 2010 for the grant of service connection for lung cancer for accrued benefits or substitution purposes.  

4.  Whether revision on the basis of clear and unmistakable error is warranted for the September 3, 1985 rating decision for accrued benefits or substitution purposes.





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He was awarded a Combat Action Ribbon for his service in Vietnam.  The Veteran died in May 2012; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2010, December 2011, and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The September 2010 rating decision granted service connection for PTSD and assigned an initial disability rating of 30 percent from June 30, 2008.  The Veteran perfected an appeal of the assignment of the disability rating and effective date for the award of service connection prior to his death in May 2012.  

The December 2011 rating decision granted service connection for lung cancer and assigned a 100 percent rating from July 14, 2010.  The Veteran filed a notice of disagreement with the effective date of the award of service connection for lung cancer in January 2012, prior to his death.  A statement of the case for this issue was issued in August 2015.  The appellant filed a VA Form 9 in August 2015.  
 The May 2013 rating decision determined that no revision on the basis of clear and unmistakable error was warranted for the September 3, 1985 rating decision that denied entitlement to service connection for PTSD.  The Board notes that while the RO indicated that the issue decided was whether revision was warranted in the evaluation of PTSD, in the body of the rating decision, the RO adjudicated whether revision on the basis of clear and unmistakable error was warranted for the September 3, 1985 rating decision that denied entitlement to service connection for PTSD.  The record shows that the Veteran did raise that matter prior to his death.  The RO did not indicate whether this issue was adjudicated for accrued benefits purposes or for substitution purposes.  The appellant was notified of this decision and she filed a notice of disagreement in June 2013.  A statement of the case was not issued.  This issue is addressed in the remand below.  

The appellant asserts that the Veteran had pending claims for aid and attendance and a claim for exposure to chemicals at Camp Lejeune.  Her assertion that those claims were pending at the time of the Veteran's death have not yet been adjudicated by the AOJ.  Those matters are referred to the RO for appropriate action.

The issues of entitlement to an initial disability evaluation in excess of 30 percent for PTSD, entitlement to an effective date earlier than July 14, 2010 for the grant of service connection for lung cancer, and whether revision on the basis of clear and unmistakable error is warranted for the September 3, 1985 rating decision for accrued benefits or substitution purposes are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was received at the RO in March 1985.  

2.  The claim for service connection for PTSD was denied in rating decisions dated in September 1985 and June 1986; the Veteran was notified of the decisions, he did not perfect an appeal, and the rating decisions are final.  

3.  A claim to reopen service connection for PTSD was received at the RO in July 1987; an August 1991 rating decision denied the claim for service connection for PTSD, the Veteran was notified of the decision, he did not appeal, and the August 1991 decision is final.  

4.  A claim to reopen service connection for PTSD was next received at the RO in January 1995.  

5.  A March 1995 rating decision indicates that the Veteran needed to submit new evidence with his claim to reopen service connection for PTSD; the RO notified the Veteran in a March 1995 letter that he needed to submit new evidence to reopen the claim for service connection for PTSD; the Veteran did not submit any evidence to the RO with respect to the January 1995 claim to reopen and the March 1995 decision is final.  

6.  On October 7, 2004, the Veteran's most recent claim to reopen service connection for PTSD was received at the RO.  

7.  The RO issued a VA notification letter to the Veteran in October 2004 and did not adjudicate the October 2004 claim to reopen.  

8.  On June 19, 2008, the Veteran's claim to reopen service connection for PTSD was received at the RO.     

9.  A September 2010 rating decision granted service connection for PTSD on the basis of evidence showing that while serving on active duty in the Marine Corps, the Veteran was assigned to a combat unit in Vietnam, he was awarded the Combat Action Ribbon for this service, and the diagnosis of PTSD is based upon the combat service.   

10.  There is no evidence of any unadjudicated formal or informal petition to reopen the claim for service connection for PTSD subsequent to the March 1995 decision and prior to October 7, 2004.  


CONCLUSION OF LAW

The criteria for an effective date of October 7, 2004 but no earlier for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

First, the Board acknowledges that the other claims on appeal have been remanded, in part, for the AOJ to make a determination as to whether the appellant may qualify as a substitute claimant.  However, a remand of the issue for entitlement to an effective date earlier than June 30, 2008 for the grant of service connection for PTSD is not required.  A substitute claimant and an accrued benefits claimant receive the same periodic monetary benefits if his or her claim is granted.  VBA Fast Letter 10-30, revised April 3, 2013.  Individuals who are eligible for accrued benefits are individuals who would be eligible for substitution.  See 38 U.S.C. § 5121A(a)(1).  Since the Board is granting the claim for an earlier effective date for the award of service connection for PTSD, there is no harm or prejudice to the appellant.  The Board may proceed with a decision for this issue.  The remaining issues on appeal must be remanded for the AOJ to make a determination as to whether the appellant may qualify as a substitute claimant, or to allow the appellant to proceed on an accrued benefits basis, and so those issues are addressed below.   

Prior to the Veteran's death in September 2012, the Veteran filed a claim to reopen service connection for PTSD.  The September 2010 rating decision granted service connection for PTSD and assigned an initial disability rating of 30 percent from June 30, 2008.  The Veteran perfected an appeal as to the assignment of the effective date for the award of service connection prior to his death in May 2012.  

In May 2012, the Appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.  Subsequently, in June 2012 rating decision, service connection for the cause of the Veteran's death was granted.  The RO did not clearly address the appellant's claims for accrued benefits or substitution.  

An August 2015 statement of the case indicates that on May 23, 2013, the RO upheld the decision to deny accrued benefits based on a pending appeal for benefits.  The RO indicated that this decision is interpreted as a determination in the first instance regarding basic eligibility for substitution and thus, the adverse determination will be appealable to the Board.  

The Board finds that the May 2013 rating decision only addressed the clear and unmistakable error claim.  The RO did not address the remaining claims on appeal whether for accrued benefits purposes or for substitution purposes.  The Board further finds that the RO did not address the issue of basic eligibility for substitution and did not make a determination in that matter.  These issues are addressed in the remand below.   

In any event, as noted above, the Board may proceed with adjudication of the claim for an earlier effective date for the grant of service connection for PTSD since the grant of benefits is not prejudicial to the appellant.  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the earlier effective date claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Legal Criteria 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 2014), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Under VA laws and regulations, the effective date of the grant of service connection is generally the date following separation from service, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date is the date the VA receives the claim.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400 (b)(2). 

In addition, the effective date following a prior denial based on new and material evidence, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(1)(ii), (r). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104 (b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (c).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  "A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

The Veteran's initial claim for service connection for PTSD was received in March 1985.  The claim was denied in a September 1985 rating decision and the Veteran was notified of this decision in February 1986.  A June 1986 rating decision indicated that the claim for service connection for PTSD remained denied.  The Veteran was notified of this decision in June 1986.  The Veteran filed a notice of disagreement in August 1986 and a statement of the case was issued in September 1986.  The Veteran did not file a substantive appeal and therefore, the appeal was not perfected.  The June 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

The Veteran filed a claim to reopen service connection for PTSD in July 1987.  An August 1991 rating decision denied the claim for service connection for PTSD.  The Veteran was notified of this decision in August 1991.  He did not file an appeal.  The August 1991 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

The Veteran filed a claim to reopen service connection for PTSD in January 1995.  A March 1995 rating decision indicates that the Veteran needed to submit new evidence.  The Veteran was notified by the RO in a March 1995 letter that he needed to submit new evidence to reopen the claim for service connection for PTSD.  The Veteran did not take any action with respect to the January 1995 claim to reopen or in response to the March 1995 letter.  The March 1995 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

On October 7, 2004, the Veteran's claim to reopen service connection for PTSD was received at the RO.  The RO issued a VA notification letter to the Veteran in October 2004 but took no further action on the claim to reopen.  On June 19, 2008, the Veteran filed a claim to reopen service connection for PTSD.  A September 2010 rating decision granted service connection for PTSD on the basis of evidence showing that while serving active duty in the Marine Corps, the Veteran was assigned to a combat unit in Vietnam, he was awarded the Combat Action Ribbon for this service, and the diagnosis of PTSD is based upon the combat service.  The RO assigned an effective date of June 19, 2008 for the award of service connection which was the date of receipt of the claim to reopen service connection for PTSD.  

However, in this case, the Board finds that an earlier effective date of October 7, 2004 is warranted.  The Veteran submitted a claim to reopen service connection for PTSD and this claim was received at the RO on October 7, 2004.  The October 7, 2004 claim indicates "I would like to reopen my disability claim.  I had filed because of suffering from P.T.S.D. (Vietnam)."   

The RO did not adjudicate the October 7, 2004 claim to reopen and this claim was pending at the time of the September 2010 rating decision which granted service connection for PTSD.  The September 2010 rating decision indicates that the claim to reopen service connection for PTSD was administratively denied in October 2004.  However, there is no evidence of an administrative denial in the record or notice of this administrative detail which should have been sent to the Veteran.  Therefore, the Board finds that, for effective date purposes, the correct effective date for the award of service connection for PTSD is October 7, 2004, which is the date of receipt for the Veteran's claim to reopen service connection for PTSD.  

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to October 7, 2004.  In this regard, as discussed above, the last final decision declining to reopen service connection for PTSD was the March 1995 decision.  The record shows that the Veteran was notified of the March 1995 decision in March 1995.  The record does not contain any claims formal or informal revealing an intent to file a claim for service connection for PTSD after March 1995 and before October 7, 2004.  Therefore, the Board concludes that the proper effective date for the award of service connection for PTSD is October 7, 2004 and no earlier.  The appeal is granted to this extent.


ORDER

Entitlement to an effective date of October 7, 2004 for the award of service connection for PTSD is granted.  


REMAND

In May 2012, the Appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits.  Subsequently, in June 2012 rating decision, service connection for the cause of the Veteran's death was granted.  However, the appellant expressed an intent to pursue claims for accrued benefits including entitlement to an initial disability evaluation in excess of 30 percent for PTSD, entitlement to an effective date earlier than July 14, 2010 for the grant of service connection for lung cancer, and  whether revision on the basis of clear and unmistakable error is warranted for the September 3, 1985 rating decision.  The appellant also asserts that the Veteran had pending claims for aid and attendance and a claim for exposure to chemicals at Camp Lejeune.

The RO did not address the appellant's claims for accrued benefits or substitution.  Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death, two requirement that were met in the present appeal.   

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim. 

In Reliford v. McDonald, 27 Vet. App. 297 (2015), the Court held that the Board violated its own procedure established in a policy letter when it failed to notify an appellant of her right to waive her opportunity to be substituted.  In essence, the Court noted that VA had established a policy for substitution versus proceeding on an accrued benefits basis.

In the present case, the Board construes the appellant's May 2012 VA Form 21-534, Application for DIC, Death Pension, and/or Accrued Benefits as an inferred request to substitute as the claimant in the Veteran's claims.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 38 C.F.R. § 20.101 (a).  The AOJ has not adjudicated whether the appellant was seeking substitution or accrued benefits.  On remand, the AOJ should contact the appellant and request clarification as to whether the appellant is pursuing these claims currently as a substitute claimant or for accrued benefits purposes.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

Once the appellant clarifies whether she wishes to proceed with the claims for accrued benefits purposes or for substitution purposes, the AOJ should take appropriate action to include notice of the substantive law and regulations and adjudication of the claims in a decision.  If the appellant wishes to be a substitute claimant, the AOJ shall decide the question of substitution in a decision or decisional letter.  The appellant must be notified of all decisions and appellate rights.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request clarification as to whether she is pursuing the claims on appeal as a substitute claimant or for accrued benefits purposes.  

2.  Once the appellant clarifies whether she wishes to proceed with the claims for accrued benefits purposes or for substitution purposes, take appropriate action with respect to VA's duty to notify and assist to include notice of the substantive law and regulations and conduct any appropriate development.  

3.  If the appellant wishes to be a substitute claimant, the AOJ should formally determine whether she qualifies as a substitute claimant, and this determination must be associated with the electronic claims file.  The appellant must be notified of this decision and of her appellate rights.

4.  Thereafter, issue a rating decision readjudicating the claims of entitlement to an initial disability evaluation in excess of 30 percent for PTSD, entitlement to an effective date earlier than July 14, 2010 for the grant of service connection for lung cancer, and whether revision on the basis of clear and unmistakable error is warranted for the September 3, 1985 rating decision.  If the benefits sought on appeal are not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant and her representative an opportunity to respond.

After the Veteran and her representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by the AOJ.  The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


